Citation Nr: 1227618	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for an acquired psychiatric disorder.  

7.  Entitlement to service connection for a left hand disability.  

8.  Entitlement to a compensable rating for a surgical scar of the left elbow.  



REPRESENTATION

Appellant represented by:	C. Thornton, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980 and from November 1990 to May 1991.  The Veteran also served in the Louisiana National Guard and had periods of active duty for training (ACTDUTRA) through June 2002.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 and a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.    

At the outset, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that the Veteran's Virtual VA file is devoid of any additional evidence that is material to the current appeal and, thus, need not be further addressed at this time.

The issues of entitlement to service connection for bilateral shoulder disability, bilateral carpal tunnel syndrome, a cervical spine disability, a left knee disability, an acquired psychiatric disorder, and a left hand disability and entitlement to a compensable rating for a surgical scar of the left elbow being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have bilateral hearing loss attributable to his period of service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated January 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and opinion with respect to the claim.  Significantly, the Veteran has not contended, nor has the record otherwise shown, that the examination is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

In light of the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The Veteran claims that he has bilateral hearing loss as a result of his in-service noise exposure.   

The Veteran's service separation documents indicate that his military occupation specialty was a storage supply specialist and a truck driver during Operation Desert Shield/Desert Storm.    

The Veteran's service treatment records reflect that a hearing conservation data form dated in June 2003 includes a reference audiogram dated in April 1991 and an audiogram dated in June 2003.  The April 1991 reference audiogram revealed puretone thresholds of 5, 0, 5, 10, and 10 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 10, 5, 5, 20, and 10 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  A June 2003 reference audiogram revealed puretone thresholds of 15, 10, 20, 30, and 10 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 10, 10, 10, 25, and 5 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  A June 2003 medical board evaluation included the June 2003 audiometric findings.  The Veteran denied hearing loss on a report of medical history form prepared in conjunction with the June 2003 medical evaluation board evaluation.  The records do not include any complaints, findings, or treatment for hearing loss.  

VA outpatient treatment reports dated from January 2003 to February 2010 do not reflect any complaints, findings, or treatment for a hearing loss disability.  

At an April 2009 VA audiological examination, the Veteran reported service noise exposure to heavy equipment, big guns, and tanks as well as mortar fire during a training exercise on one occasion which caused bleeding from his ears.  The Veteran indicated that he worked in transportation for nineteen years without exposure to noise and he reported recreational noise exposure to hunting with shotguns.  Audiometric testing revealed puretone thresholds of 25, 25, 30, 35, and 30 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 25, 35, 35, 50, and 50 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 90 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally but noted that the Veteran's right ear hearing loss did not meet VA's criteria for impaired hearing per 38 C.F.R. § 3.385.  

An etiological opinion was obtained from the April 2009 VA audiological examiner in June 2009.  The examiner reviewed the claims file and noted that the Veteran had a mild decrease in hearing acuity in the right ear when comparing audiograms in service dated in 1991 and 2003.  The examiner indicated that the current hearing loss shows an asymmetry on the left side and is inconsistent with active duty service onset.  She noted that the Veteran reported employment in transportation for nineteen years and that the left-sided hearing loss is consistent with truck drivers.  She opined that the Veteran's hearing loss was not a result of active duty service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  The criteria of 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Board acknowledges that the Veteran was likely exposed to acoustic trauma in service based on his military occupation specialty as a truck driver during service in Desert Shield/Desert Storm.  

However, there is an absence of any specific report of hearing loss until the Veteran filed his claim in December 2003.  The Veteran specifically denied hearing loss on a report of medical history form prepared in conjunction with a June 2003 medical evaluation board examination.  The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current bilateral hearing loss and his periods of active service.  

The Board acknowledges that the Veteran is competent to report that he was exposed to acoustic trauma in service and has continued to experience hearing loss symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss during service, and has continued to experience hearing loss symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have hearing loss symptoms since service are credible.

However, although the Veteran contends that he has a current hearing loss disability related to his service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the bilateral hearing loss disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his bilateral hearing loss disability being related to noise trauma in his military service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA audiological evaluation performed in April 2009 and the addendum opinion obtained in June 2009 to be more probative as to the etiology of the Veteran's current hearing loss.  The examiner provided a thorough rationale to support the opinion.  While the examiner noted that the Veteran's right ear did not meet the criteria for impaired hearing for VA purposes, the speech recognition score for the Veteran's right ear does in fact meet the requirement for impaired hearing per 38 C.F.R. § 3.385.  However, the examiner concluded that the Veteran's hearing loss was not as a result of his active service.  The examiner noted that the Veteran had nineteen years of noise exposure as a truck driver and that his hearing loss was more likely related to his civilian work as a truck driver.  The Board finds that to be sufficient rationale for the opinion.  

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that bilateral hearing loss is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  The only competent medical opinion of record indicates that the Veteran's hearing loss is less likely than not related to active service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that hearing loss is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the issue of entitlement to service connection for bilateral carpal tunnel syndrome, the Veteran's service treatment records reflect that a medical evaluation board proceeding includes a diagnosis of several bilateral carpal tunnel syndrome.  Post-service VA outpatient reports dated from January 2003 to February 2010 reflect treatment for bilateral carpal tunnel syndrome.  The Veteran was afforded at VA examination in March 2005 at which time the examiner diagnosed the Veteran with bilateral carpal tunnel syndrome.  However, the examiner failed to proffer an etiological opinion.  

The Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Bar, supra.  In light of the fact that no etiological opinion was proffered with regard to the issue of entitlement to service connection for bilateral carpal tunnel syndrome, an etiological opinion must be obtained.  

With regard to the issues of entitlement to service connection for a bilateral shoulder disability, a cervical spine disability, a left knee disability, an acquired psychiatric disorder, and a left hand disability, the Veteran has not been afforded VA examinations to assess his claims.  

The Veteran's service treatment records reflect that the Veteran struck his left knee on a one-ton truck in August 1990.  He was diagnosed with left knee tendonitis at that time.  The records also reflect that the Veteran was involved in a motor vehicle accident during a period of ACTDUTRA in January 1997.  The Veteran contends that he sustained an injury to his knee at that time.  

Additionally, the Veteran contends that he has a bilateral shoulder disability, a cervical spine disability, an acquired psychiatric disability, and a left hand disability which were caused or aggravated by his service-connected left elbow disability.   

Post-service treatment reports variously reflect treatment for neck pain, left knee pain, bilateral shoulder pain, psychiatric symptoms including depression due to pain, and left hand numbness and pain.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In order to properly assess the claims, a VA examination and should be obtained to determine the etiology of the disabilities at issue.  

With regard to the issue of entitlement to a compensable rating for a scar of the left elbow, in a January 2008 rating decision, entitlement to an increased rating for a surgical scar of the left elbow was denied.  In correspondence received at the RO in May 2008, the Veteran submitted a notice of disagreement with the decision. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board observes that VA medical records may be outstanding.  VA outpatient treatment reports dated through February 2010 have been associated with the paper claims file; however, no subsequent records have been added to that file or to the Veteran's Virtual VA folder.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after February 2010 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since February 2010.  Any other relevant treatment records identified by the Veteran should also be obtained.   

2.  Return the claims file to the VA examiner who conducted the March 2005 VA examination and request that the examiner indicate whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral carpal tunnel syndrome is etiologically related to the Veteran's periods of active service or was caused or aggravated during a period of ACTDUTRA.  

In rendering the above opinion , a detailed rationale must be provided that takes into account the pertinent evidence of record.  Additionally, the claims file and a copy of this remand must be provided to the examiner prior to the examination and the examiner's opinion should note that these documents have been reviewed.

3.  Next, schedule the Veteran for an appropriate VA examination(s) to determine the etiology of any current bilateral shoulder disability, cervical spine disability, acquired psychiatric disability, and left hand disability.  Any indicated tests, including x-rays and psychiatric testing, if appropriate, should be accomplished.  The examiner should review the claims file and note that review in the report.  

The examiner(s) should diagnose any disability of the bilateral shoulders, cervical spine, and left hand and provide the appropriate psychiatric diagnosis.  Thereafter, the examiner(s) should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed bilateral shoulder disability, a cervical spine disability, an acquired psychiatric disability, and a left hand disability were caused or aggravated (increased in severity beyond the natural course of the conditions) by the Veteran's service-connected left elbow disability.  The examiner should also indicate whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral shoulder disability, a cervical spine disability, an acquired psychiatric disability, and a left hand disability is etiologically related to the Veteran's periods of active service or were caused or aggravated during a period of ACTDUTRA.  

4.  Issue a statement of the case which addresses the issue of entitlement to a compensable rating for a surgical scar of the left elbow.   

5.  Then, readjudicate the remaining claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


